Citation Nr: 1648047	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety, and a sleeping disorder.  

2.  Entitlement to service connection for erectile dysfunction, to include secondary to an acquired psychiatric disorder.  

3.  Entitlement to a rating greater than 10 percent for a lumbar strain.

4.  Entitlement to a compensable rating for an anal fissure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Information in the claims folder indicates that the Veteran requested a local hearing at the RO, but this request was subsequently withdrawn.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for an acquired psychiatric disorder and erectile dysfunction, to include secondary to an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar strain is not manifested by forward flexion of the thoracolumbar spine less than 61 degrees; or by a combined range of thoracolumbar motion less than 121 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Resolving reasonable doubt in the Veteran's favor, the disability picture related to the Veteran's anal fissure more nearly approximates an impairment of sphincter control with constant slight or occasional moderate leakage.  

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  

2.  The criteria for a compensable rating for an anal fissure are more nearly approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7332, 7335 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that the Veteran last underwent VA examinations in October 2012.  An April 2014 note contained in the claims folder indicates that additional examinations were scheduled in December 2013, but the Veteran called and asked for the appointment to be scheduled after 2:00.  The examinations were rescheduled for February 6, 2014 at 2:30, but the Veteran again canceled.  On review, the 2012 examinations are considered adequate for rating purposes and the Board finds no basis for scheduling additional examinations at this time.  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.


Lumbar strain

In December 1996, VA granted entitlement to service connection for a lumbar strain as directly related to service and assigned a 10 percent rating.  In September 2012, the Veteran filed a claim for increase.  In April 2013, the RO continued the 10 percent rating for a lumbar strain.  The Veteran disagreed and perfected this appeal.  

In his notice of disagreement, the Veteran asserted entitlement to a 20 percent rating.  In his VA Form 9, the Veteran reported that he lost a good job due to his back issues as the job required constant bending which was too painful to endure.  He also stated that it was painful to sit for extended periods and he was forced to pay for massage therapy to alleviate pain and finance thousands on beds.  

The Veteran's lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula, a 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

At an October 2012 VA examination the examiner noted a diagnosis of a low back sprain beginning in March 1995.  The Veteran denied flare-ups impacting the function of his spine.  On physical examination, forward flexion was to 90 degrees or greater, and extension, bilateral lateral flexion and rotation were to 30 degrees or greater in each plane of movement.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing without additional limitation of motion or functional impairment.  There was no localized tenderness or pain on palpation and no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was 5/5 in the lower extremities.  Reflexes and sensory examination were normal.  There was no radiculopathy or intervertebral disc syndrome.  Imaging studies showed arthritis, but there was no evidence of vertebral fracture.  The examiner stated that the Veteran's back condition did not impact his ability to work.  

VA records document occasional complaints of low back pain with conservative treatment.  

On review, the evidence shows that the Veteran's service-connected lumbar strain is not manifested by forward thoracolumbar flexion less than 61 degrees; or by a combined range of thoracolumbar motion less than 121 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, the evidence does not demonstrate adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors.  The Veteran's complaints of pain are contemplated in the 10 percent rating currently assigned and the criteria for a 20 percent rating are not met or more nearly approximated at any time during the appeal period.   38 C.F.R. § 4.71a.

Anal fissure

In December 1996, VA granted entitlement to service connection for an anal fissure as directly related to military service and assigned a noncompensable rating.  In September 2012, the Veteran submitted a claim for increase.  In April 2013, the RO continued the noncompensable rating.  The Veteran disagreed with the decision and perfected this appeal.  

In his notice of disagreement, the Veteran requested a 10 percent rating.  In his substantive appeal the Veteran reported frequent rectal bleeding since service.  He also reported trips to the doctor and emergency room many times, but only once was the blood still present after waiting hours to see a doctor.  

On VA examination in October 2012, the examiner noted a diagnosis of anal/perineal fistula beginning in August 1994.  The Veteran reported rectal pain and burning.  The examiner noted an anal fistula with slight impairment of sphincter control, without leakage, with pain and occasional bleeding.  The Veteran refused a physical examination of the rectal or anal area.  The examiner stated that the condition did not impact the Veteran's ability to work.

In a June 2013 statement, the Veteran argued that VA was incorrect in stating that the anal fissure was mild with no leakage.  He reported that he has notified the VA for years that he experienced leakage, chronic itching, and pain that comes and goes.  

A January 2014 VA record shows the Veteran was seen in the emergency department with complaints of a rectal fissure with intermittent bleeding for years.  The Veteran gave a stool sample, but left prior to evaluation as he had another appointment.  

The service-connected anal fissure was initially rated as analogous to hemorrhoids under Diagnostic Code 7336.  The disorder is currently evaluated as ano fistula which is rated as an impairment of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7335.  Impairment of sphincter control is rated as follows: healed or slight, without leakage (noncompensable); constant slight or occasional moderate leakage (10 percent); occasional involuntary bowel movements, necessitating wearing of pad (30 percent).  38 C.F.R. § 4.114, Diagnostic Code 7332.  

On review, objective evidence does not show constant slight or occasional moderate leakage.  The Veteran, however, has reported intermittent bleeding, along with chronic itching and pain.  He is competent to report his symptoms and the Board finds no reason to doubt his credibility in this matter.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he has personal knowledge).  

Resolving reasonable doubt in his favor, the Board finds that the disability picture related to the service-connected anal fissure more nearly approximates the rating criteria for a 10 percent evaluation and no more.  There is no evidence that the appellant's anal fissure is manifested by occasional involuntary bowel movements that necessitate the wearing of a pad.  As such, a 30 percent rating is not in order.

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Information in VA treatment records suggests the Veteran is employed and the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a rating greater than 10 percent for a lumbar strain is denied.  

Entitlement to a 10 percent rating for an anal fissure is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As to both issues remanded, updated VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015).  


Acquired psychiatric disorder

In April 2013, VA denied entitlement to service connection for depression and for anxiety, also claimed as a sleeping disorder.  The Veteran disagreed and perfected this appeal.  The Board has rephrased the issue to consider entitlement to an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The Veteran contends that his psychiatric problems started during service when his squad leader sexually assaulted his wife, which resulted in him leaving the service early on a hardship discharge.  See Veteran statement dated in March 2015.  

The claims folder contains statements from the Veteran and his spouse during service requesting that he be released from his military obligation.  The Veteran's DD Form 214 reflects he received a hardship discharge.  Complete service personnel records are not, however, contained in the claims folder and should be requested.  38 C.F.R. § 3.159(c)(2).

Private medical records show the Veteran was hospitalized following a suicide attempt in November 2009.  VA treatment records reflect several Axis I diagnoses, including major depressive disorder, dysthymic disorder, primary insomnia, and chronic adjustment disorder.  Thus, there is evidence of current psychiatric disability.  

On enlistment examination in September 1993, the Veteran's psychiatric system was reported as normal on clinical evaluation and he denied any mental health issues on the associated report of medical history.  Complaints or treatment related to depression or other psychiatric issues were not noted during active service.

As set forth, a psychiatric disorder was not noted at entrance and the Veteran is entitled to the presumption of soundness.  See 38 C.F.R. § 3.304(b) (2015).  Post-service records, however, suggest the Veteran's psychiatric disorders preexisted his military service.  For example, a November 2009 private record documents his Mother's report that the Veteran had a number of hospitalizations and interventions before from the very early ages and had been on medications for attention deficit hyperactivity disorder, bipolar disorder, manic depressive disorder, and mood and conduct disorders.  A September 2013 VA psychiatry attending note indicates the Veteran has been getting medications for attention deficit disorder on and off since age 6.  In a February 2014 VA psychiatry note, the Veteran reported alternating periods of depression and euthymia throughout his life and dated his depression to childhood.  

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

On review, the Board finds it necessary to request a VA examination and medical opinion to address the nature and etiology of the claimed psychiatric disability.  See 38 C.F.R. § 3.159(c)(4).  

Effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders 5th edition (DSM-5).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not, however, intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  This appeal was certified to the Board in June 2014 and thus, the provisions of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) remain for application. 

Erectile Dysfunction

In April 2013, VA denied entitlement to service connection for erectile dysfunction.  The Veteran disagreed with the decision and perfected this appeal.  

VA records document complaints of impotence and erectile dysfunction and the Veteran is prescribed medication for same.  

In a March 2013 statement, the Veteran reported he has had erectile dysfunction since at least 1995.  Service treatment records are negative for any complaints or findings of erectile dysfunction.  Significantly, the Veteran also contends that his erectile dysfunction is caused by the medications used to treat his psychiatric disorders.  See January 2013 Veteran statement.  Thus, this issue is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder and adjudication must be deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

If service connection is established for an acquired psychiatric disorder, an opinion should be requested regarding whether it is at least as likely as not that any diagnosed erectile dysfunction is caused or aggravated by such an acquired psychiatric disorder.  See 38 C.F.R. § 3.310 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to:

(a) Request records from the VA Medical Center in San Diego, California, to include associated outpatient clinics, for the period since April 2014.  

(b) Request complete service personnel records.  

If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA mental disorders examination by a psychiatrist.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is specifically requested to identify all psychiatric disorders pursuant to the DSM-IV.  The examiner is then requested to address the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that an acquired psychiatric disorder existed prior to the Veteran's period of active service beginning in July 1994?

(b) If so, is there clear and unmistakable (obvious or manifest) evidence that such disorder was not aggravated (permanently worsened) during service.

(c) If there is not clear and unmistakable evidence that such disorder existed prior to service, is it at least as likely as not that any current acquired psychiatric disorder is related to the Veteran's period of active service or events therein.  

A complete rationale must be provided for any opinion offered.

3.  If service connection is established for any acquired psychiatric disorder, the AOJ should schedule the Veteran for a VA genitourinary examination to address the etiology of erectile dysfunction.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current erectile dysfunction is proximately due to or aggravated by medications taken to treat psychiatric disorders.  

A complete rationale must be provided for any opinion offered.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented her/his consideration of the records in Virtual VA.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Upon completion of the requested development, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder and for erectile dysfunction.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


